 1                                    UNITED STATES DISTRICT COURT

 2                                           DISTRICT OF NEVADA

 3

 4 DARRAL ELLIS,                                                   Case No. 2:19-cv-00320-JAD-EJY

 5                        Plaintiff
                 v.
 6                                                                          Order Dismissing
                                                                            and Closing Case
 7 CLARK COUNTY DETENTION CENTER
   MEDICAL et. al.,
 8
                Defendants
 9

10              Plaintiff Darral Ellis brings this civil-rights lawsuit to redress constitutional violations

11 that he claims he suffered while he was in custody at the Clark County Detention Center. On

12 November 2, 2020, this Court dismissed plaintiff’s Sixth Amended Complaint with leave to

13 amend by December 29, 2020. 1 The Court warned the plaintiff that this case would be dismissed

14 if he failed to file a seventh amended complaint by that deadline. 2 Plaintiff neither filed an

15 amended complaint by that deadline nor moved for an extension of time to do so.

16              District courts have the inherent power to control their dockets and “[i]n the exercise of

17 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 3 A

18 court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a

19 court order, or failure to comply with local rules. 4 In determining whether to dismiss an action

20
     1
21       ECF No. 27 at 8–9.
     2
         Id. at 9.
22   3
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
     4
23     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
     local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
     comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
 1 on one of these grounds, the court must consider: (1) the public’s interest in expeditious

 2 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 3 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

 4 availability of less drastic alternatives. 5

 5            The first two factors, the public’s interest in expeditiously resolving this litigation and the

 6 court’s interest in managing its docket, weigh in favor of dismissal of the plaintiff’s claims. The

 7 third factor, risk of prejudice to defendants, also weighs in favor of dismissal because a

 8 presumption of injury arises from the occurrence of unreasonable delay in filing a pleading

 9 ordered by the court or prosecuting an action. 6 A court’s warning to a party that its failure to

10 obey the court’s order will result in dismissal satisfies the fifth factor’s “consideration of

11 alternatives” requirement, 7 and that warning was given here. 8 The fourth factor—the public

12 policy favoring disposition of cases on their merits—is greatly outweighed by the factors

13 favoring dismissal.

14 . . .

15
     ...
16

17

18

19 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
20 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
21 5 Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
   Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
22 6
     See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
23   7
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     8
         ECF No. 27 at 9.

                                                         2
 1        IT IS THEREFORE ORDERED that THIS ACTION IS DISMISSED for failure to file

 2 an amended complaint by the court-ordered deadline. The Clerk of Court is directed to ENTER

 3 JUDGMENT accordingly and CLOSE THIS CASE. No other documents may be filed in

 4 this now-closed case.

 5        Dated: June 2, 2021

 6                                                      _________________________________
                                                        U.S. District Judge Jennifer A. Dorsey
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                3
